... ·~;   ..........
                                                                                                                                                                /
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of l       ·/



                                                   UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Committed On or After November 1, 1987)
                                              v.

                                    Julio Alvarado-Flores                                 Case Number: 3:19-mj-22352




    REGISTRATION NO. 85739298
                                                                                                                JUN I 1 2019
    THE DEFENDANT:
     IXI pleaded guilty to count(s) 1 of Complaint
                                                     ~~~~~~~~~~~~~~--...Ht+~,-~,~.,~~-.~--i~,.-.,_-,.-~-,-,-----.,......,..,......,....-+--~~


     0 was found guilty to count(s)                                                               BY                                Dt:PUTY
                       after a plea of not guilty.
                       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                            Nature of Offense                                                            Count Number(s)
    8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                  1

     0 The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~-




     0 Count(s)                 ~~~~~~~~~~~~~~~~~~
                                                                                           dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                           v
                                           fl,. TIME SERVED                         0                                          days

     IXI Assessment: $10 WAIVED IXI Fine: WAIVED
     IXI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     0 Court recommends defendant be deported/removed with relative,                           charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Tuesday, June 11, 2019
                                                                                        Date of Imposition of Sentence


    Received /'. · · -~-----
                        /
                            ~~~~~~~~-


                            DUSM
                                      ----------
                                                                                        HitlLt~OCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                               3:19-mj-22352
